Consulting Agreement


This Consulting Agreement (this "Agreement") is made effective as of the 16th
day of September, 2014 (the "Effective Date"), by and between Los Alamos
National Bank (the "Bank") and Daniel R. Bartholomew ("Consultant").


Whereas, the Bank is a wholly owned subsidiary of Trinity Capital Corporation
(the "Corporation");


Whereas, the Bank has requested that Consultant provide limited consulting
services to the Bank and the Corporation, as set forth more fully herein, and
Consultant has agreed to provide such services subject to the terms and
conditions of this Agreement; and


Whereas, the Bank has concluded that in order for Consultant to effectively
provide certain services required by the Bank it may be necessary for the Bank
to disclose to Consultant certain Bank and Corporation privileged and
confidential information including attorney-client privilege and attorney
work-product information.


Now, therefore, in consideration of the mutual covenants herein contained,
including the preceding recitals, which are incorporated herein, and upon the
other terms and conditions hereinafter provided, the parties hereby agree as
follows:
1.            Term.  The term of this Agreement shall commence on the Effective
Date and, unless sooner extended or terminated as provided herein, shall end on
the earlier of the hiring of a Chief Financial Officer or March 1, 2015 (the
"Term").  On or before March 1, 2015, the Bank may, in its sole discretion,
offer to extend the Term for additional one (1) month periods, and Consultant
may accept or decline such offer in his sole discretion.  All references herein
to the Term shall mean the Term as initially established by, and as may
subsequently be modified or extended pursuant to, this Section 1.


2.            Consulting Services.  During the Term, Consultant shall provide
such consulting services with respect to the Bank as may be requested by the
Bank's Chief Executive Officer, including, but not limited to, in connection
with the projects or tasks contained on Exhibit A hereto, as may be modified
from time to time by agreement of the Parties (the "Services").  Such Services
shall be rendered to the Chief Executive Officer of the Bank, with Consultant's
principal work location being his personal residence, subject to reasonable
requests to travel on behalf of the Bank.  Under no circumstances may Consultant
exercise policy-making authority or conduct himself in any manner that would so
indicate or suggest.  Consultant agrees to provide at least twenty (20) hours of
Service per week, but no more than thirty (30) hours per week, unless otherwise
hereafter agreed by the Parties.  A deficiency of hours in any week, and any
surplus of hours in any week may be credited to other weeks.  Should Consultant
be temporarily disabled from performing Services in any week of the Term,
Consultant's performance of Services while so disabled shall be excused without
diminishing his monthly Consulting Fee (defined below); provided, however, that
in the event of Consultant's permanent disability (as determined by the Board of
Directors), such Consulting Fees shall be diminished.
3.            Independent Contractor.
(a)
Consultant and the Bank agree that during the Term, Consultant shall be an
independent contractor in the performance of his duties under this Agreement. 
Consultant shall have the full authority to select the means, manner and method
of performing the services to be performed under this Agreement.  Consultant
shall not be considered by reason of the provisions of this Agreement or
otherwise as being an employee of the Bank.  In no event shall Consultant
represent to any third party that he is an agent or current employee of the Bank
or currently connected with the Bank in any manner other than pursuant to this
Agreement.



(b)
Consultant is not entitled to paid vacation, paid holidays, participation in
group health insurance, participation in any retirement programs, premium or
"overtime" pay, workers' compensation, severance payments, or any other
employment rights or benefits from the Bank during the Term.  The Bank has no
obligation and will make no withholdings or deductions from the Consulting Fee
for any federal or state taxes or the Federal Insurance Contribution Act (FICA)
or Federal Unemployment Tax Act (FUTA).  It will be Consultant's responsibility
to remit appropriate taxes to the proper state and Federal authorities.  The
Bank will issue a Form 1099 reporting the amounts paid to Consultant for
services performed under this Agreement.

4.
Compensation.

(a)
Consulting Fee.  The Bank agrees to pay to Consultant during the initial Term,
and Consultant agrees to accept, a monthly consulting fee of Fifteen Thousand
Dollars ($15,000.00) payable on the 1st day of each month or the first business
day thereafter if the first day of the month is not a day that the Bank is open
for business, in consideration for Consultant's performance of the Services. 
The Bank agrees to pay to Consultant during any month of the Term following the
initial Term, and Consultant agrees to accept, a consulting fee equal to the
number of hours worked to perform Services during the month by Consultant
multiplied by an hourly rate of One Hundred Twenty-Five Dollars ($125.00),
payable on the 15th day of each month following the month during which the
Services were performed or the first business day thereafter if the 15th of the
month is not a day that the Bank is open for business, in consideration for
Consultant's performance of the Services; provided, however, that Consultant
must provide the Bank with an accurate record of hours worked during the
previous month no later than the 2nd business day of the month in which payment
is due; otherwise, such fees shall be paid within thirty (30) days of such
submission of records.  All fees described in this Section 4(a) hereinafter
referred to as the "Consulting Fee."



(b)
Reimbursement of Expenses.  Consultant shall be reimbursed upon submission of
appropriate vouchers and supporting documentation for all travel and other
out-of-pocket expenses reasonably and necessarily incurred by Consultant in the
performance of his services hereunder.  Consultant agrees to abide by the
Corporation's Excessive or Luxury Expenditure Policy.

5.            Termination of Agreement.  Either party may terminate this
Agreement by providing the other with five (5) days advance written notice, or
such other shorter period mutually agreed upon by the Parties, provided,
however, that the Bank may terminate this Agreement without notice upon
Consultant's material breach of any confidentiality obligation or Bank policy
with respect to security.  Upon termination, no further Consulting Fees and no
other amounts shall be payable to Consultant, and the Bank shall have no further
obligations to Consultant under this Agreement.
 
6.Confidentiality Agreements.  Consultant acknowledges and agrees that the
confidentiality agreements set forth herein, will remain in full force and
effect in accordance with their terms, during the Term and at all times after
the termination of this Agreement for any or no reason.
 
(a)
Non-Disclosure of Confidential Information.  "Confidential Information" means
confidential or proprietary non-public information concerning the Corporation or
its Affiliates, including financial and other information concerning customers
and prospective customers, customer lists, records, data, computer programs,
source codes, object codes, database structures, trade secrets, proprietary
business information, pricing and profitability information, policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation,
government investigations, research, development, designs, formulae, processes,
specifications, technologies, marketing materials, and other information not
generally available to the public.  Affiliates, for purposes of this Agreement,
shall mean any entity that, directly or indirectly, through one (1) or more
intermediaries, controls (i.e., by possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity) or is controlled by or is under common control with the Corporation. 
During the course of this Agreement and following a Termination of this
Agreement for any reason:

i.
Consultant shall not directly or indirectly use, disclose, copy, or make lists
of Confidential Information for the benefit of anyone other than the
Corporation, except to the extent that such information is or thereafter becomes
lawfully available from public sources through no wrongful conduct by
Consultant, or such disclosure is authorized in writing by the Corporation,
required by law, or otherwise as reasonably necessary or appropriate in
connection with the performance by Consultant of his duties hereunder.

ii.
If Consultant receives a subpoena or other court order or is otherwise required
by law to provide information to a governmental authority or other person
concerning the activities of the Corporation or its Affiliates, or Consultant's
activities in connection with the business of the Corporation or its Affiliates,
Consultant shall immediately notify the Corporation of such subpoena, court
order, or other requirement and deliver forthwith to the Corporation a copy
thereof and any attachments and non-privileged correspondence related thereto.
Subject to the Board's determination that reimbursement is consistent with the
best interests of the Corporation and applicable law, Consultant will be
reimbursed for his time and expenses as set forth in Section 4 above for
responding as provided in this Section 6(a)(ii).

iii.
Consultant shall take reasonable precautions to protect against the inadvertent
disclosure of Confidential Information and shall immediately notify the
Corporation of any inadvertent disclosure of Confidential Information or
"Non-Public Customer Information" (as defined under the Gramm-Leach-Bliley Act)
and any other applicable federal or state laws or regulations.

iv.
Consultant shall abide by the Corporation's policies, as in effect from time to
time, respecting avoidance of interests conflicting with those of the
Corporation and its Affiliates, including, without limitation, its Code of
Business Conduct and Ethics.  In this regard, Consultant shall not directly or
indirectly render services to any person or entity where Consultant's service
would involve the use or disclosure of Confidential Information.

v.
Consultant shall not use any Confidential Information to guide Consultant in
searching publications or other publicly available information, selecting a
series of items of knowledge from unconnected sources, and fitting them together
to claim that Consultant did not violate any terms set forth in this Agreement.

(b)
Documents and Property.

i.            
All records, files, documents, and other materials or copies thereof relating to
the business of the Corporation or its Affiliates that Consultant prepares,
receives, or uses, shall be and remain the sole property of the Corporation and,
other than in connection with the performance by Consultant of his duties under
this Agreement, shall not be removed from the premises of the Corporation or its
Affiliates without the Corporation's prior written consent, and shall be
immediately returned to the Corporation at the Corporation's request or upon a
Termination, together with all copies (including copies or recordings in
electronic form), abstracts, notes, or reproductions of any kind made from or
about the records, files, documents, or other materials.

ii.
Consultant acknowledges that Consultant's access to and permission to use the
Corporation's and its Affiliates' computer systems, networks, and equipment, and
all the Corporation and Affiliate information contained therein, is restricted
to legitimate business purposes on behalf of the Corporation and reasonable
personal use in accordance with the Corporation's applicable policies and
procedures. Consultant agrees he will enter into and adhere to the Corporation's
Remote Access Agreement.  Any other access to or use of such systems, networks,
equipment, and information is without authorization and is prohibited.  The
restrictions contained in this Section extend to any personal computers or other
electronic devices of Consultant that are used for business purposes relating to
the Corporation or its Affiliates.  Consultant shall not transfer any
Corporation or Affiliate information to any personal computer or other
electronic device that is not Corporation property and at all times subject to
inspection by the Corporation. Upon a Termination, Consultant's authorization to
access and permission to use the Corporation's and its Affiliates' computer
systems, networks, and equipment, and any Corporation and Affiliate information
contained therein, shall cease, and Consultant shall return any Corporation and
Affiliate information contained on Consultant's personal computer or other
electronic device and thereafter permanently remove such records from the
personal computer or electronic device.

(c)
Works Made for Hire; Ownership of Corporation Work Product.

i.            
The Parties understand and agree that all work prepared by Consultant for the
Corporation or for its Affiliates shall be a Work Made For Hire as such phrase
is defined under the U.S. Copyright laws, 17 U.S.C. § 101 et seq., and if such
work does not qualify as a Work Made For Hire, Consultant shall, and does,
assign to the Corporation all of Consultant's right, title, and interest in and
to the work, including all patent, copyright, trademark, and other proprietary
rights thereto.  Consultant waives and releases all moral rights in any of the
works as Consultant may possess by virtue of the Visual Artist's Moral Rights
Act of 1990 and various country or state laws of attribution, authorship, and
integrity commonly referred to as Moral Rights Law.  Consultant shall not assert
any claim based upon such moral rights against the Corporation, the Affiliates,
or any of their respective successors in interest or assigns.  Consultant shall
have no right, title, or interest in any of the work and shall not be entitled
to any royalties or other proceeds received by the Corporation or its Affiliates
from the commercialization in any manner of the work.

ii.
Consultant hereby assigns to the Corporation any right, title, and interest in
and to all Corporation Work Product that Consultant may have, by law or equity,
without additional consideration of any kind whatsoever from the Corporation or
its Affiliates. "Corporation Work Product" means all products, systems, methods,
procedures, techniques, manuals, databases, plans, lists, inventions,
discoveries, innovations, improvements, enhancements, concepts, ideas, and
software conceived, created, compiled, or otherwise developed by Consultant in
the course of this Agreement with the Corporation or its Affiliates and/or
comprised, in whole or part, of Confidential Information, together with all
patent rights, copyrights, trademarks, service marks, trade name rights, trade
secrets, and other intellectual property and propriety rights therein, if any. 
Notwithstanding the foregoing sentence, to the extent required by applicable
state statute, Corporation Work Product shall not include (i) any inventions
independently developed by Consultant and not derived, in whole or part, from
any Confidential Information or (ii) any invention made by Consultant prior to
Consultant's exposure to any Confidential Information.

iii.
Consultant shall execute and deliver any instruments or documents and do all
further acts (including the giving of testimony and executing any applications,
oaths, and assignments) requested by the Corporation (both before and after a
Termination) in order to vest more fully in the Corporation or its Affiliates
all ownership rights in the Corporation Work Product (including obtaining
patent, copyright, trademark, or other intellectual property protection
therefore in the United States and foreign countries).

iv.
The Corporation or its Affiliates shall at all times own and have exclusive
right, title, and interest in and to all Confidential Information and
Corporation Work Product, and the Corporation or its Affiliates shall retain the
exclusive right to use, license, sell, transfer, and otherwise exploit and
dispose of the same.  Consultant acknowledges the Corporation's or its
Affiliates' exclusive right, title, and interest in and to the Confidential
Information and Corporation Work Product, and shall not contest, challenge or
make any claim adverse to the Corporation's or its Affiliates' ownership of or
the validity of the Confidential Information and Corporation Work Product, any
future application for registration or registration thereof, or any rights of
the Corporation or its Affiliates therein, or which, directly or indirectly, may
impair any part of the Corporation's or its Affiliates' right, title, and
interest therein.

(d)
Corporation Proprietary and Intellectual Property.  "Corporation Proprietary and
Intellectual Property" means all products, systems, methods, procedures,
techniques, manuals, databases, plans, lists, inventions, discoveries,
innovations, improvements, enhancements, concepts, ideas, and software
conceived, created, compiled, or otherwise developed by the Corporation or its
Affiliates and/or comprised, in whole or part, of Confidential Information,
together with all patent rights, copyrights, trademarks, service marks, trade
name rights and other source identifiers, trade secrets, and other intellectual
property and property rights therein, if any.  The Corporation or its Affiliates
shall at all times own and have exclusive right, title, and interest in and to
all Corporation Proprietary and Intellectual Property, and the Corporation or
its Affiliates shall retain the exclusive right to use, license, sell, transfer,
and otherwise exploit and dispose of the same.  Consultant acknowledges the
Corporation's or its Affiliates' exclusive right, title, and interest in and to
Corporation Proprietary and Intellectual Property, and shall not contest,
challenge, or make any claim adverse to the Corporation's or its Affiliates'
ownership of or the validity of Corporation Proprietary and Intellectual
Property, any future application for registration or registration thereof, or
any rights of the Corporation or its Affiliates therein, or which, directly or
indirectly, may impair any part of the Corporation's or its Affiliates' right,
title, and interest therein.  Consultant shall not use or otherwise exploit any
of Corporation Proprietary and Intellectual Property in any manner not
authorized by the Corporation.

7.            Arbitration of Disputes.  Except as otherwise provided in this
Agreement, any dispute, controversy, or claim arising out of the subject matter
of this Agreement will be settled by arbitration before a single arbitrator in
Los Alamos, New Mexico.  If the parties agree on an arbitrator, the arbitration
will be held before the arbitrator selected by the parties.  If the parties do
not agree on an arbitrator, each party will designate an arbitrator and the
arbitration will be held before a third arbitrator selected by the designated
arbitrators.  Each arbitrator will be an attorney knowledgeable in the area of
business law.  The arbitration will be initiated by filing a claim with JAMS,
and will be conducted in accordance with the then-current rules of JAMS.  The
resolution of any dispute, controversy, or claim as determined by the arbitrator
will be binding on the parties.  Judgment on the award of the arbitrator may be
entered by any party in any court having jurisdiction.  A party may seek from a
court an order to compel arbitration, or any other interim relief or provisional
remedies pending an arbitrator's resolution of any dispute, controversy, or
claim.  Any such action, suit, or proceeding – or any action, suit, or
proceeding to confirm, vacate, modify, or correct the award of the arbitrator –
will be litigated in courts located in Los Alamos County, New Mexico.  For the
purposes set forth above, each party consents and submits to the jurisdiction of
any local, state, or federal court located in Los Alamos County, New Mexico. 
The State of New Mexico's statutes of limitations will apply to any dispute,
controversy, or claim governed by this Section to the same extent as if the
dispute, controversy, or claim were the subject of a civil action in the State
of New Mexico.
 
8.            Governing Law.  The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of New Mexico, without regard or reference to any principles of conflicts
of law of the State of New Mexico, except to the extent that such internal laws
are preempted by the laws of the United States or the regulations of the OCC or
any other agency of the United States.
 
9.            Assignment, Successors and No Third Party Rights.  No party may
assign any of its rights under this Agreement to any other person without the
prior written consent of the other party.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
heirs and permitted assigns.  Except as expressly provided herein, nothing in
this Agreement shall be construed to give any person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
 
10.            Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
 
11.            Modification.  This Agreement may only be amended by a written
agreement executed by both parties.
 
12.            Notices.  All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given if
delivered by hand or by nationally recognized overnight delivery service
(receipt requested) or mailed by certified mail (return receipt requested) with
first class postage prepaid; and if to the Bank, addressed to the principal
headquarters office of the Bank, Attention: Chief Executive Officer and General
Counsel; or if to Consultant, to Consultant's most recent address reflected in
the Bank's records, or to other such address as the party to be notified shall
have given to the other in writing.  Except as otherwise provided herein, all
such notices and other communications shall be effective:  (a) if delivered by
hand, when delivered; (b) if mailed in the manner provided in this Section, five
(5) business days after deposit with the United States Postal Service; or (c) if
delivered by overnight express delivery service, on the next business day after
deposit with such service.
 
13.            Entire Agreement.  This Agreement and any documents executed by
the parties pursuant to this Agreement and referred to herein constitute a
complete and exclusive statement of the entire understanding and agreement of
the parties hereto with respect to their subject matter and supersede all other
prior agreements and understandings, written or oral, relating to such subject
matter between the parties.
 
14.            Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.  Without
limiting the generality of the foregoing, if the scope of any provision
contained in this Agreement is too broad to permit enforcement to its full
extent, but may be made enforceable by limitations thereon, such provision shall
be enforced to the maximum extent permitted by law, and Consultant hereby agrees
that such scope may be judicially modified accordingly.
 
15.            Counterparts.  This Agreement and any amendments thereto may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.
 
16.            Acknowledgement.  Consultant hereby represents to the Bank that
it is Consultant's belief that he is under no obligation or agreement that would
prevent his from becoming a Consultant to the Bank or adversely impact his
ability to perform the expected Services.  Consultant hereby agrees and
acknowledges that in the event that any third party initiates any action
claiming that this Agreement or the provision of Services hereunder is in
violation of any agreement between Consultant and the third party, that the Bank
has the absolute right to immediately terminate this Agreement, and any payments
hereunder during the resolution of such dispute.  Regardless of the outcome of
such dispute, the Bank shall have no obligation to reinstate this Agreement in
any manner, at any time.  It is the intentions of the parties that in fulfilling
the obligations of the Services, that Consultant will not unlawfully utilize any
trade secrets or intellectual property rights of any third party, and the Bank
shall not put Consultant in a position which would require him to do so.
[The Remainder of this Page Intentionally Left Blank.]

--------------------------------------------------------------------------------

In Witness Whereof, this Agreement has been duly executed as of the dates set
forth below.
LOS ALAMOS NATIONAL BANK
 
 
/s/ John S.
Gulas                                                                                    
By:  John S. Gulas
 
Date:  September 16, 2014
Title:  Chief Executive Officer
 



 
 
 
/s/ Daniel R.
Bartholomew                                                                                    
Daniel R. Bartholomew
 
 
 
 
Date:  September 16, 2014




--------------------------------------------------------------------------------

EXHIBIT A


Consultant's Services shall include, but not limited to, the following projects
or tasks outlined below, as may be modified from time to time by agreement of
the Parties.


-
Assistance, including review and support, on the restatement of financials and
execution of any necessary representation letters;

-
Assistance, including review and support on the filing of 2014 financial
statements, including the execution of any necessary representation letters and
related processes and policies;

-
Creation of a five year corporate budget and related processes and policies;

-
Assistance in creating a Capital Plan and related processes and policies;

-
Assistance in creating the Strategic Plan; and

-
Assistance in assessing the Interest Rate Risk and related processes and
policies.


